Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on January 14, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-3 and 11-33) in the reply filed on January 14, 2022 is acknowledged.

Status of Claims
Claims 1-3, 6 and 11-33 are currently pending and are the subject of this office action.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Claims 1-3 and 11-33 are presently under examination.

Priority
The present application is a 371 of PCT/US2018/028939 filed on 04/23/2018, and claims priority to provisional application No. 62/489,397 filed on 04/24/207.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1-3 and 11-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et. al. (US 2016/0045514).

For claims 1-3 Schultz teaches a method for ameliorating arthritis or joint injury in a subject in need thereof, the method comprising administering to the subject to a joint of the subject a composition comprising a therapeutically effective amount of a compound of formula IIc (see [0160]) and more specificaaly compound 117 (see [0275], right column, 4th compound from the top; see also page 131, compound 117; and see claim 110 on page 215, right column, second compound from the bottom):

    PNG
    media_image1.png
    142
    253
    media_image1.png
    Greyscale
which corresponds to the instantly claimed: N-(4-(2-methoxyethyl)phenyl)-2-(methylsulfonamido)benzamide compound, wherein the joint can be a knee joint (see [0612], [0616], [0802]-[0805], [0834], [0846] and [0850]-[0853]).
Schultz does not teach the administration from 0.01 mg to about 1.0 mg (claim 1) or from 0.01 mg to about 0.4 mg (claim 2) or from 0.05 mg to about 0.4 mg (claim 3). 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claims 1-3 with a reasonable expectation of success.

For claims 11-22, Schultz does not teach the frequency of administration as disclosed in instant claims 11-22.  However, Schultz further teaches in vivo (see [0802]-[0806]) experiments were rats were injected solutions of the active compounds beginning at day 7 post-knee surgery at one dose per week for 3 weeks.  So, the skilled in the art, with this information, will be able to optimize the dose regimen for any particular patient, including the amount and frequency of administration, since dose 
As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claims 11-22 with a reasonable expectation of success.

For claims 23-24, Schultz does not teach the exact amounts disclosed in claims 23-24.  However, in general, the amount of a drug to be administered will depend on the frequency of administration, route of administration, patient conditions, etc.  Further, Schultz teaches the administration from 0.1 mg to about 10,000 mg according to the particular application and potency of the active component (see [0616]) which are very close to the amounts of claims 23-24 (0.025 mg and 0.05 mg respectively).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing 
All this will result in the practice of claims 23-24 with a reasonable expectation of success.

For claims 25-31, Schultz does not teach the exact amounts disclosed in claims 25-31.  However, in general, the amount of a drug to be administered will depend on the frequency of administration, route of administration, patient conditions, etc.  Further, Schultz teaches the administration from 0.1 mg to about 10,000 mg according to the particular application and potency of the active component (see [0616]) which overlaps with the amounts of claims 25-31.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claims 25-31 with a reasonable expectation of success.

0.1 mg to about 10,000 mg according to the potency of the drug and according to the specific treatment, and the active compounds can be present at a concentration of 0.1 micromolar to 100 micromolar (see [0616]).
The molecular weight of compound 117 is 349 g/mol.  A 1 micromolar solution will contain 349 micrograms per 1000 mL.  A 0.1 micromolar solution will contain 34.9 micrograms per 1000 mL or 0.0349 micrograms/mL.  A 100 micromolar solution will contain 34900 micrograms per 1000 mL or 34.9 micrograms/mL.  
So, for example if the amount to be administered is 150 micrograms (0.15 mg) and the concentration of the drug is 34.9 micrograms/mL (100 micromolar), then total volume to be administered is: 4.29 mL (150 micrograms /  34.9 micrograms/mL), thus resulting in the practice of claims 32-33 with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-3 and 11-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,500,210. Although the claims at issue are not identical, they are not patentably distinct from each other because both, the instant application and the US patent claim the amelioration of arthritis or joint injury in a mammal comprising the administration to a joint of the mammal a composition comprising a therapeutically effective amount of the compound:

    PNG
    media_image2.png
    146
    255
    media_image2.png
    Greyscale


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 14, 2022.